State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 5, 2016                       D-27-16
___________________________________

In the Matter of SEAN ROBBINS,
   a Suspended Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,                               MEMORANDUM AND ORDER
                    Petitioner;

SEAN ROBBINS,
                    Respondent.

(Attorney Registration No. 4573697)
___________________________________


Calendar Date:   April 25, 2016

Before:   Egan Jr., J.P., Rose, Lynch and Devine, JJ.

                             __________

      Monica A. Duffy, Committee on Professional Standards,
Albany, for petitioner.

      Law Offices of Richard E. Grayson, White Plains (Richard E.
Grayson of counsel), for respondent.
                           __________

Per Curiam.

      Respondent was admitted to practice in Massachusetts in
2001 and in New York by this Court in 2008. Respondent currently
resides in the City of White Plains, Westchester County.

      By decision entered April 9, 2009, this Court suspended
respondent from the practice of law for a period of nine months
based upon his prior nine-month suspension by the Supreme
Judicial Court for Suffolk County, Massachusetts (61 AD3d 1177
[2009]). Respondent has since been reinstated to the practice of
law in Massachusetts. Respondent now applies for reinstatement
in New York. While petitioner initially opposed the application,
we note that this Court's Committee on Character and Fitness has
                              -2-                  D-27-16

submitted a favorable report (see Rules of App Div, 3d Dept [22
NYCRR] § 806.12 [b]).

      Our examination of the papers submitted on the application
indicates that respondent has made all proper disclosures and has
complied with the provisions of the order of suspension and with
this Court's rules regarding the conduct of suspended attorneys
(see Rules of App Div, 3d Dept [22 NYCRR] § 806.9). We are also
satisfied that respondent has complied with the requirements of
this Court's rules regarding reinstatement (see Rules of App Div,
3d Dept [22 NYCRR] § 806.12 [b]), and that he possesses the
character and general fitness to resume the practice of law in
this state.

      Accordingly, the application is granted and respondent is
reinstated to the practice of law, effective immediately.

     Egan Jr., J.P., Rose, Lynch and Devine, JJ., concur.



      ORDERED that respondent's application is granted; and it is
further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court